Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received on 29 November 2021 for application number 16/996,243. 
Claims 1, 5 – 10, and 14 – 20 are currently amended.
Claims 1 – 20 are presented for examination.

Response to Amendment
Applicant’s amendment filed 29 November 2021 is insufficient to overcome the 112 rejection of claims 1 – 20 based upon 35 USC § 112 rejection of claims 1, 10, and 19 as set forth in the last Office action because:  Examiner respectfully maintains the claim language is still unclear with regards to the “storage mode” aspect.  Examiner provides a suggestion to overcome the 112 rejection.  Please see the 112 rejection below.

Applicant’s amendment filed 29 November 2021 is sufficient to overcome the 112 rejection of claims 5 – 9 and 14 – 18; and 103 rejection of claims 1 – 20 based upon the currently amended claims and arguments.

Response to Arguments
Applicant's amendment/arguments with respect to the 112 rejection for claims 1, 10, and 19 filed 29 November 2021 have been fully considered but they are not persuasive. Examiner respectfully maintains the claim language is still unclear with regards to the “storage mode” aspect.  Examiner provides a suggestion to overcome the 112 rejection.  Please see the 112 rejection below.

Applicant’s arguments, filed 29 November 2021, with respect to the rejection(s) of claim(s) 1 – 20 under 35 USC § 103 have been fully considered and are persuasive based on the currently amended independent claims and arguments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yen at al., US Pub. No. 2020/0151108 A1.
Yen, in combination with the prior art of record, reads on the claim limitations based on the current claim language.  Please see the new grounds of rejection below.


Claim Rejections - 35 USC § 112

Claims 1 – 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites the limitation “…determine a storage mode regarding which information is included in the second map data based on a type of the write requests, and … performing the map update based on the storage mode…” in the 4th and 6th limitation.  It is unclear as to how “storage mode” is being defined in the claim language, and to further perform map updates “based on the storage mode.”  It is unclear as to the claim language defining the different types of storage modes.  Examiner suggests bringing in language from claim 6 to clarify the claim limitations and overcome the 112 rejection.  Claims 10 and 19 recite similar claim language and are rejected with like reasoning.  Claims 2 – 9, 11 – 18, and 20 depend from claims 1, 10, and 19 respectively and are subsequently rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 5 – 12, and 14 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Syu [hereafter as Syu], US Pub. No. 2011/0099323 A1 in view of Igahara et al. [hereafter as Igahara], US Pub. No. 2019/0095116 A1 and further in view of Yen at al. [hereafter as Yen], US Pub. No. 2020/0151108 A1.

As per claim 1, Syu discloses memory system, comprising:
a memory device including at least one memory block [write commands are received from a host 10 to write sequential data to the memory device 4, wherein each sequential access write command identifies at least one logical block address (LBA)] [“The non-volatile semiconductor memory 2 may comprise any suitable configuration of control circuitry 8 and memory device 4. In the embodiment of FIG. 1, the memory device 4 comprises a suitable flash memory (e.g., NAND or NOR flash), and the control circuitry comprises a flash memory controller 8 including a microprocessor 12 for implementing various algorithms (e.g., LBA to PBA mapping”] [para. 0013] [“FIG. 1 shows a non-volatile semiconductor memory 2 comprising a memory device 4 having a memory array 6 including a plurality of memory segments, and control circuitry 8 for defining a plurality of zones each comprising a plurality of the memory segments. A plurality of sequential access write commands are received from a host 10 to write sequential data to the memory device 4, wherein each sequential access write command identifies at least one logical block address (LBA). A plurality of random access write commands are received from the host 10 to write random data to the memory device 4, wherein each random access write command identifies at least one LBA.”] [para. 0012]; and
a controller configured [“The non-volatile semiconductor memory 2 may comprise any suitable configuration of control circuitry 8 and memory device 4. In the embodiment of FIG. 1, the memory device 4 comprises a suitable flash memory (e.g., NAND or NOR flash), and the control circuitry comprises a flash memory controller 8 including a microprocessor 12 for implementing various algorithms (e.g., LBA to PBA mapping”] [para. 0013] to:
program data input along with write requests from an external device in the at least one memory block [write commands are received from a host 10 to write sequential data to the memory device 4, wherein each sequential access write command identifies at least one logical block address (LBA)] [“FIG. 1 shows a non-volatile semiconductor memory 2 comprising a memory device 4 having a memory array 6 including a plurality of memory segments, and control circuitry 8 for defining a plurality of zones each comprising a plurality of the memory segments. A plurality of sequential access write commands are received from a host 10 to write sequential data to the memory device 4, wherein each sequential access write command identifies at least one logical block address (LBA). A plurality of random access write commands are received from the host 10 to write random data to the memory device 4, wherein each random access write command identifies at least one LBA.”] [para. 0012],
determine a storage mode [first one of the zones … second one of the zones] regarding map data based on a type of the write requests [sequential mapping data is mapped to a first one of the zones. …, and the random mapping data is mapped to a second one of the zones] [“A non-volatile semiconductor memory is disclosed comprising a memory device having a memory array including a plurality of memory segments. A plurality of sequential access write commands and random access write commands are received from a host, wherein each write command identifies at least one logical block address (LBA). The LBAs for the sequential access write commands are mapped to a plurality of the memory segments to generate sequential mapping data, and the sequential mapping data is mapped to a first one of the zones. The LBAs for the random access write commands are mapped to a plurality of the memory segments to generate random mapping data, and the random mapping data is mapped to a second one of the zones.”] [Abstract], and
perform a map update based on the map data [“FIG. 5B shows a sequential log for storing mapping data for sequential access write commands, wherein the sequential log for updating the global LBA/PBA map in the event of a power failure. FIG. 5C shows a random/system log for storing mapping data for random/system access write commands, wherein the random/system log for updating the global LBA/PBA map in the event of a power failure.”] [paras. 0009 – 0010],
wherein the controller is further configured to determine a timing [predetermined interval] for performing the map update based on the storage mode [first one of the zones … second one of the zones] [During each write operation, the LBA to PBA mapping is updated to reflect the relocation of pages or to reflect the allocation of a new page for a new LBA] and the type of write requests [write data is written to the target zone depending on the type of write command] [Mapping data is also stored in a write log corresponding to the type of write operation (sequential, random, or system)] [“During each write operation, the LBA to PBA mapping is updated to reflect the relocation of pages or to reflect the allocation of a new page for a new LBA. In addition, the mapping data is periodically written to the memory device 4 so that the mapping is preserved in the event of a power failure.”] [para. 0019] [“A non-volatile semiconductor memory is disclosed comprising a memory device having a memory array including a plurality of memory segments. A plurality of sequential access write commands and random access write commands are received from a host, wherein each write command identifies at least one logical block address (LBA). The LBAs for the sequential access write commands are mapped to a plurality of the memory segments to generate sequential mapping data, and the sequential mapping data is mapped to a first one of the zones. The LBAs for the random access write commands are mapped to a plurality of the memory segments to generate random mapping data, and the random mapping data is mapped to a second one of the zones.”] [Abstract] [“When a write command is executed by the memory controller 8, the global map in the volatile memory is updated to reflect the change in the LBA to PBA mapping. Mapping data is also stored in a write log corresponding to the type of write operation (sequential, random, or system). The write logs are then periodically stored in the memory device 4 so that the mapping data is preserved in the event of a power failure.”] [para. 20] [“FIG. 6 is a flow diagram according to an embodiment of the present invention wherein when the non-volatile semiconductor memory is powered on, a global map is read from the memory device into a volatile memory (step 28). The mapping logs are read from the memory device and used to update the global map if needed (step 30). When a write command is received (step 32), the write data is written to the target zone depending on the type of write command. If the write command is a sequential access write command, the user data is written to a sequential data zone of the memory device (step 34) and sequential mapping data is generated and stored in the sequential write log(step 36). If the sequential write log is full (step 38), then the sequential write log is written to a sequential mapping zone of the memory device and the sequential write log purged to process subsequent sequential access write commands (step 40). If the write command is a random access write command, the user data is written to a random data zone of the memory device (step 42) and random mapping data is generated and stored in the random write log(step 44). If the random write log is full (step 46), then the random write log is written to a random mapping zone of the memory device and the random write log purged to process subsequent random access write commands (step 48). If the write command is a system access write command, the system data is written to a system data zone of the memory device (step 50) and system mapping data is generated and stored in the system write log(step 52). If the system write log is full (step 54), then the system write log is written to a system mapping zone of the memory device and the system write log purged to process subsequent system access write commands (step 56). After a predetermined interval (step 58), the global map is written to the memory device (step 60) and the write logs currently stored in the memory device are invalidated (step 62) since they are no longer needed to update the global map in the event of a power failure (until more write commands are processed).”] [para. 0022]. 
However, Syu does not explicitly disclose open memory block; and
determine a storage mode regarding which information is included in second map data, and
perform a map update of first map data based on the second map data.
Igahara teaches open memory block [“In a case where both the SLC destination block 565 and the TLC destination block 566 are allowed to be open (i.e., concurrently written) in the NAND flash memory 5 (specifically, memory cell array 502) at a time, the mode switch module 121 switch a write mode for each data of write unit by selecting one of the destination blocks 565, 566.”] [para. 0178] [“In this example, the write mode is selected from SLC mode 15, TLC mode 16, and QLC mode 17 per data of cluster unit, and three types of blocks of SLC block, TLC block, and QLC block are open as destination blocks at a time.”] [para. 0246]. 
Syu and Igahara are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Syu with Igahara in order to modify Syu for “open memory block” as taught by Igahara.  One of ordinary skill in the art would be motivated to combine Syu with Igahara before the effective filing date of the claimed invention to improve a system by providing for the ability of a “mode switch module … switch a write mode for each data of write unit by selecting one of the destination blocks”. [Igahara, para. 0178].
However, Syu and Igahara do not explicitly disclose determine which information is included in second map data, and
perform a map update of first map data based on the second map data.
Yen teaches determine which information is included in second map data [P2L table] [“In addition, the MMC 702 records the usable PEUs 410(4)-410(5) in the free area 504, and when the host system 11 performs a write operation, the MMC 702 records the mapping information of the updated data corresponding to the write operation into the P2L table 600 as shown in FIG. 9B in the buffer memory 710.”] [para. 0070], and
perform a map update of first map data [L2P table] based on the second map data [“After the P2L table 600 is full, the corresponding L2P table is loaded into the buffer memory 710 according to the mapping information (i.e., the logical address corresponding to the updated data) in the P2L table 600, thereby updating the mapping relationship between the logical units LBA(0) to LBA(3) and the PEUs 410(0) to 410(5). It should be mentioned that when the memory storage device 10 is in an idle state for a period of time (for example, 30 seconds without receiving any command from the host system 11), the MMC 702 may also load a corresponding L2P table into the buffer memory 710 according to the mapping information in the P2L table 600, thereby updating the mapping relationship between the logical units LBA(0).about.LBA(3) and the PEUs 410(0)-410(5).”] [para. 0071].
Syu, Igahara, and Yen are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Syu and Igahara with Yen in order to modify Syu and Igahara to “determine which information is included in second map data, and
perform a map update of first map data based on the second map data” as taught by Yen.  One of ordinary skill in the art would be motivated to combine Syu and Igahara with Yen before the effective filing date of the claimed invention to improve a system by providing for the ability where “when the memory storage device … is in an idle state for a period of time (for example, 30 seconds without receiving any command from the host system …), the MMC … may also load a corresponding L2P table into the buffer memory … according to the mapping information in the P2L table …, thereby updating the mapping relationship between the logical units LBA(0).about.LBA(3) and the PEUs 410(0)-410(5).” [Yen, para. 0071].

Claim 10 is rejected with like reasoning as claim 1 above, except for the following remaining claim limitations:
programming data according to a type of write request.
[write data is written to the target zone depending on the type of write command] [Mapping data is also stored in a write log corresponding to the type of write operation (sequential, random, or system)] [“When a write command is executed by the memory controller 8, the global map in the volatile memory is updated to reflect the change in the LBA to PBA mapping. Mapping data is also stored in a write log corresponding to the type of write operation (sequential, random, or system). The write logs are then periodically stored in the memory device 4 so that the mapping data is preserved in the event of a power failure.”] [para. 20] [“FIG. 6 is a flow diagram according to an embodiment of the present invention wherein when the non-volatile semiconductor memory is powered on, a global map is read from the memory device into a volatile memory (step 28). The mapping logs are read from the memory device and used to update the global map if needed (step 30). When a write command is received (step 32), the write data is written to the target zone depending on the type of write command. If the write command is a sequential access write command, the user data is written to a sequential data zone of the memory device (step 34) and sequential mapping data is generated and stored in the sequential write log(step 36). If the sequential write log is full (step 38), then the sequential write log is written to a sequential mapping zone of the memory device and the sequential write log purged to process subsequent sequential access write commands (step 40). If the write command is a random access write command, the user data is written to a random data zone of the memory device (step 42) and random mapping data is generated and stored in the random write log(step 44). If the random write log is full (step 46), then the random write log is written to a random mapping zone of the memory device and the random write log purged to process subsequent random access write commands (step 48). If the write command is a system access write command, the system data is written to a system data zone of the memory device (step 50) and system mapping data is generated and stored in the system write log(step 52). If the system write log is full (step 54), then the system write log is written to a system mapping zone of the memory device and the system write log purged to process subsequent system access write commands (step 56). After a predetermined interval (step 58), the global map is written to the memory device (step 60) and the write logs currently stored in the memory device are invalidated (step 62) since they are no longer needed to update the global map in the event of a power failure (until more write commands are processed).”] [para. 0022].

As per claim 2, Syu in view of Igahara and further in view of Yen discloses the memory system according to claim 1, Syu discloses wherein a number of the at least one memory block where the data input along with the write requests is programmed depends on the type of write requests [“Mapping data is also stored in a write log corresponding to the type of write operation (sequential, random, or system).”] [para. 0020] [“FIG. 1 shows a non-volatile semiconductor memory 2 comprising a memory device 4 having a memory array 6 including a plurality of memory segments, and control circuitry 8 for defining a plurality of zones each comprising a plurality of the memory segments. A plurality of sequential access write commands are received from a host 10 to write sequential data to the memory device 4, wherein each sequential access write command identifies at least one logical block address (LBA). A plurality of random access write commands are received from the host 10 to write random data to the memory device 4, wherein each random access write command identifies at least one LBA. The LBAs for the sequential access write commands are mapped to a plurality of the memory segments to generate sequential mapping data, and the sequential mapping data is mapped to a first one of the zones. The LBAs for the random access write commands are mapped to a plurality of the memory segments to generate random mapping data, and the random mapping data is mapped to a second one of the zones.”] [para. 0012].
Igahara teaches open memory block [“In a case where both the SLC destination block 565 and the TLC destination block 566 are allowed to be open (i.e., concurrently written) in the NAND flash memory 5 (specifically, memory cell array 502) at a time, the mode switch module 121 switch a write mode for each data of write unit by selecting one of the destination blocks 565, 566.”] [para. 0178] [“In this example, the write mode is selected from SLC mode 15, TLC mode 16, and QLC mode 17 per data of cluster unit, and three types of blocks of SLC block, TLC block, and QLC block are open as destination blocks at a time.”] [para. 0246]. 
Claim 11 is rejected with like reasoning.

As per claim 3, Syu in view of Igahara and further in view of Yen discloses the memory system according to claim 1, Syu discloses wherein the write requests include a random write request and a sequential write request, and data corresponding to the sequential write request is programmed in a single memory block of the at least one memory block [“During each write operation, the LBA to PBA mapping is updated to reflect the relocation of pages or to reflect the allocation of a new page for a new LBA….”] [para. 0019] [“…Mapping data is also stored in a write log corresponding to the type of write operation (sequential, random, or system)…”] [para. 0020] [“FIG. 1 shows a non-volatile semiconductor memory 2 comprising a memory device 4 having a memory array 6 including a plurality of memory segments, and control circuitry 8 for defining a plurality of zones each comprising a plurality of the memory segments. A plurality of sequential access write commands are received from a host 10 to write sequential data to the memory device 4, wherein each sequential access write command identifies at least one logical block address (LBA). A plurality of random access write commands are received from the host 10 to write random data to the memory device 4, wherein each random access write command identifies at least one LBA. The LBAs for the sequential access write commands are mapped to a plurality of the memory segments to generate sequential mapping data, and the sequential mapping data is mapped to a first one of the zones. The LBAs for the random access write commands are mapped to a plurality of the memory segments to generate random mapping data, and the random mapping data is mapped to a second one of the zones.”] [para. 0012] . 
Igahara teaches open memory block [“In a case where both the SLC destination block 565 and the TLC destination block 566 are allowed to be open (i.e., concurrently written) in the NAND flash memory 5 (specifically, memory cell array 502) at a time, the mode switch module 121 switch a write mode for each data of write unit by selecting one of the destination blocks 565, 566.”] [para. 0178] [“In this example, the write mode is selected from SLC mode 15, TLC mode 16, and QLC mode 17 per data of cluster unit, and three types of blocks of SLC block, TLC block, and QLC block are open as destination blocks at a time.”] [para. 0246]. 
Claim 12 is rejected with like reasoning.

As per claim 5, Syu in view of Igahara and further in view of Yen discloses the memory system according to claim 1, Igahara teaches wherein the map data includes plural pieces of map information, each piece of map information linking a physical address to a logical address [mapping data indicative of relationship between each logical address and each physical address] [“The data management executed by the FTL includes (1) management of mapping data indicative of relationship between each logical address and each physical address of the NAND flash memory 5, (2) process for encapsulating read/write operations of each page and erase operations of each block to provide read/write operations in a sector unit to the host 2, and the like. The logical address is an address used by the host 2 for addressing the SSD 3. As a logical address, for example, a logical block address (LBA) may be used.”] [para. 0094]. 
Yen teaches second map data includes plural pieces of physical to logical (P2L) map information, each piece of P2L map information linking a physical address to a logical address [“After the P2L table 600 is full, the corresponding L2P table is loaded into the buffer memory 710 according to the mapping information (i.e., the logical address corresponding to the updated data) in the P2L table 600, thereby updating the mapping relationship between the logical units LBA(0) to LBA(3) and the PEUs 410(0) to 410(5). It should be mentioned that when the memory storage device 10 is in an idle state for a period of time (for example, 30 seconds without receiving any command from the host system 11), the MMC 702 may also load a corresponding L2P table into the buffer memory 710 according to the mapping information in the P2L table 600, thereby updating the mapping relationship between the logical units LBA(0).about.LBA(3) and the PEUs 410(0)-410(5).”] [para. 0071]
Claim 14 is rejected with like reasoning.

As per claim 6, Syu in view of Igahara and further in view of Yen discloses the memory system according to claim 5, Igahara teaches wherein the controller is configured to determine the storage mode as one [“The controller selects a write mode from a first mode in which data having N bits is written per one memory cell and a second mode in which data having M bits is written per one memory cell.”] [para. 0057] of:
a first storage mode where the logical address and the physical address corresponding to each piece of P2L map information are stored in the second map data [logical address mapped in a physical address space] [logical block address (LBA) and each physical address is executed by using a lookup table (LUT) 33 functioning as an address conversion table (logical/physical address conversion table)] [“The management of mapping between each logical block address (LBA) and each physical address is executed by using a lookup table (LUT) 33 functioning as an address conversion table (logical/physical address conversion table). The controller 4 manages mapping between each LBA and each physical address with a certain management size unit by using the lookup table (LUT) 33. A physical address corresponding to an LBA indicates a physical memory location in the NAND flash memory 5 to which data of the LBA is written. An address conversion table (LUT 33) may be loaded to the DRAM 6 from the NAND flash memory 5 when the SSD 3 is powered on.”] [para. 0095] [“With reference to FIGS. 16 to 18, specific examples of switching write modes will be explained. In the logical address space 41, a logical address mapped in a physical address space 51 and a logical address unmapped in a physical address space 51 may be included. Each logical address may be mapped in a physical address indicative of an area to which data of a minimum access (I/O) unit (for example, a cluster unit of 4 KB) is written in the physical address space 51.”] [para. 0123]; and
a second storage mode where only the logical address corresponding to each piece of P2L map information is stored in the second map data and the physical address associated with the stored logical address is recognized by an index [dynamically switch write modes to write the write data received from the host 2 to the NAND flash memory … based on any index] of the stored logical address within the second map data [“As an index or a factor for switching the write mode, the mode switch module 121 may use, for example, the total number of logical addresses mapped in a physical address space (hereinafter, referred to as utilization).”] [para. 0122] [“As shown in FIG. 13, the mode switch module 121 is configured to dynamically switch write modes to write the write data received from the host 2 to the NAND flash memory 5 between SLC mode 15, TLC mode 16, and QLC mode 17 based on any index or any factor.”] [para. 0118] [“With reference to FIGS. 16 to 18, specific examples of switching write modes will be explained. In the logical address space 41, a logical address mapped in a physical address space 51 and a logical address unmapped in a physical address space 51 may be included. Each logical address may be mapped in a physical address indicative of an area to which data of a minimum access (I/O) unit (for example, a cluster unit of 4 KB) is written in the physical address space 51.”] [para. 0123].
Yen teaches P2L map information are stored in the second map data [“After the P2L table 600 is full, the corresponding L2P table is loaded into the buffer memory 710 according to the mapping information (i.e., the logical address corresponding to the updated data) in the P2L table 600, thereby updating the mapping relationship between the logical units LBA(0) to LBA(3) and the PEUs 410(0) to 410(5). It should be mentioned that when the memory storage device 10 is in an idle state for a period of time (for example, 30 seconds without receiving any command from the host system 11), the MMC 702 may also load a corresponding L2P table into the buffer memory 710 according to the mapping information in the P2L table 600, thereby updating the mapping relationship between the logical units LBA(0).about.LBA(3) and the PEUs 410(0)-410(5).”] [para. 0071]; and
each piece of P2L map information is stored in the second map data and the physical address associated with the stored logical address is recognized of the stored logical address within the second map data [“After the P2L table 600 is full, the corresponding L2P table is loaded into the buffer memory 710 according to the mapping information (i.e., the logical address corresponding to the updated data) in the P2L table 600, thereby updating the mapping relationship between the logical units LBA(0) to LBA(3) and the PEUs 410(0) to 410(5). It should be mentioned that when the memory storage device 10 is in an idle state for a period of time (for example, 30 seconds without receiving any command from the host system 11), the MMC 702 may also load a corresponding L2P table into the buffer memory 710 according to the mapping information in the P2L table 600, thereby updating the mapping relationship between the logical units LBA(0).about.LBA(3) and the PEUs 410(0)-410(5).”] [para. 0071].
Claim 15 is rejected with like reasoning.

As per claim 7, Syu in view of Igahara and further in view of Yen discloses the memory system according to claim 6, Igahara teaches wherein the controller is further configured to maintain the storage mode [write mode is set to or maintained], even though the type of write requests is changed, while the storage mode regarding the second map data is the first storage mode [“After the write mode is set to or maintained in TLC mode 16 or QLC mode 17, the controller 4 writes user data in the NAND flash memory 5 in the selected write mode (step S57). Then, the controller 4 updates the LUT 33 based on the writing (step S58).”] [para. 0276].
Claim 16 is rejected with like reasoning.

As per claim 8, Syu in view of Igahara and further in view of Yen discloses the memory system according to claim 6, Igahara teaches wherein the controller is further configured to either add a new piece of map information to the map data [adds a new entry in the LBA range-access frequency table] or perform the map update [updates an LUT] according to the type of write requests and an available space within the map data when the storage mode regarding the map data is the second storage mode [mode switch module 121 adds a new entry in the LBA range-access frequency table 361 or updates an entry therein based on a set command of the rule] [after the write mode is set to SLC mode 15, TLC mode 16, or QLC mode 17, the controller 4 writes the user data in the NAND flash memory 5 in the selected write mode (step S17). Then, the controller 4 updates an LUT 33 in accordance with the writing] [“…lookup table (LUT) 33 functioning as an address conversion table (logical/physical address conversion table).”] [para. 0064] [“Specifically, the mode switch module 121 adds a new entry in the LBA range-access frequency table 361 or updates an entry therein based on a set command of the rule (1). Then, the mode switch module 121 updates the block--cold data ratio table 363 when the LUT 33 is updated or the LBA range--access frequency table 361 is updated. The mode switch module 121 increases/decreases valid data amount with high access frequency and valid data amount with low access frequency in a corresponding entry in the block--cold data ratio table 363 for each LBA included in the updated (or added) LBA range, and updates the cold data ratio.”] [para. 0189] [“After step S13, S15, or S16, that is, after the write mode is set to SLC mode 15, TLC mode 16, or QLC mode 17, the controller 4 writes the user data in the NAND flash memory 5 in the selected write mode (step S17). Then, the controller 4 updates an LUT 33 in accordance with the writing (step S18). Specifically, as described with reference to FIG. 26, the controller 4 accumulates user data in any of the write buffers 311, 312, and 313 corresponding to the selected write mode. When the amount of user data accumulated in the write buffer 311, 312, or 313 reaches the write unit size, the controller 4 writes user data of the write unit to the NAND flash memory 5 in the selected write mode. On the other hand, when the amount of stored user data does not reach the write unit size, the process goes back to step S11. Note that, in a case where the controller 4 is instructed to flush by the host 2, user data accumulated in the write buffers 311, 312, and 313 is written in the NAND flash memory 5, and the LUT 33 is updated.”] [para. 0218]; and
wherein the controller is further configured to add the new piece of second map information to the map data by adding the logical address and the physical address corresponding to the new piece of second map information to the map data [updates an LUT corresponding to the data writing] or overwriting a physical address stored in the map data with the logical address corresponding to the new piece of second map information [“…lookup table (LUT) 33 functioning as an address conversion table (logical/physical address conversion table).”] [para. 0064] [“The controller 4 writes, if the data of write unit size in terms of pages corresponding to the current write mode is accumulated in the GC buffer 32, data from the GC buffer 32 to the GC destination block in the current write mode (step S310). Then, the controller 4 updates an LUT corresponding to the data writing (step S311). On the other hand, if the data of write unit size corresponding to the current write mode is not accumulated (No in step S309), the process goes back to step S307.”] [para. 0231] [“After the write mode is set to or maintained in TLC mode 16 or QLC mode 17, the controller 4 writes user data in the NAND flash memory 5 in the selected write mode (step S57). Then, the controller 4 updates the LUT 33 based on the writing (step S58).”] [para. 0276].
Yen teaches add a new piece of P2L map information to the second map data or perform the map update of the first map data according to the second map data [“After the P2L table 600 is full, the corresponding L2P table is loaded into the buffer memory 710 according to the mapping information (i.e., the logical address corresponding to the updated data) in the P2L table 600, thereby updating the mapping relationship between the logical units LBA(0) to LBA(3) and the PEUs 410(0) to 410(5). It should be mentioned that when the memory storage device 10 is in an idle state for a period of time (for example, 30 seconds without receiving any command from the host system 11), the MMC 702 may also load a corresponding L2P table into the buffer memory 710 according to the mapping information in the P2L table 600, thereby updating the mapping relationship between the logical units LBA(0).about.LBA(3) and the PEUs 410(0)-410(5).”] [para. 0071]; and
new piece of P2L map information to the second map data corresponding to the new piece of P2L map information to the second map data or the second map data corresponding to P2L map information [“After the P2L table 600 is full, the corresponding L2P table is loaded into the buffer memory 710 according to the mapping information (i.e., the logical address corresponding to the updated data) in the P2L table 600, thereby updating the mapping relationship between the logical units LBA(0) to LBA(3) and the PEUs 410(0) to 410(5). It should be mentioned that when the memory storage device 10 is in an idle state for a period of time (for example, 30 seconds without receiving any command from the host system 11), the MMC 702 may also load a corresponding L2P table into the buffer memory 710 according to the mapping information in the P2L table 600, thereby updating the mapping relationship between the logical units LBA(0).about.LBA(3) and the PEUs 410(0)-410(5).”] [para. 0071].
Claim 17 is rejected with like reasoning.

As per claim 9, Syu in view of Igahara and further in view of Yen discloses the memory system according to claim 5, Igahara teaches wherein the memory device stores first map data, and wherein the map update includes an operation of updating the first map data based on the second map information [updates an LUT corresponding to the data writing] when the map data is not available for storing a new piece of second map information [“…lookup table (LUT) 33 functioning as an address conversion table (logical/physical address conversion table).”] [para. 0064] [“The controller 4 writes, if the data of write unit size in terms of pages corresponding to the current write mode is accumulated in the GC buffer 32, data from the GC buffer 32 to the GC destination block in the current write mode (step S310). Then, the controller 4 updates an LUT corresponding to the data writing (step S311). On the other hand, if the data of write unit size corresponding to the current write mode is not accumulated (No in step S309), the process goes back to step S307.”] [para. 0231] [“After the write mode is set to or maintained in TLC mode 16 or QLC mode 17, the controller 4 writes user data in the NAND flash memory 5 in the selected write mode (step S57). Then, the controller 4 updates the LUT 33 based on the writing (step S58).”] [para. 0276] [“Specifically, the mode switch module 121 adds a new entry in the LBA range-access frequency table 361 or updates an entry therein based on a set command of the rule (1). Then, the mode switch module 121 updates the block--cold data ratio table 363 when the LUT 33 is updated or the LBA range--access frequency table 361 is updated. The mode switch module 121 increases/decreases valid data amount with high access frequency and valid data amount with low access frequency in a corresponding entry in the block--cold data ratio table 363 for each LBA included in the updated (or added) LBA range, and updates the cold data ratio. Furthermore, the mode switch module 121 may delete corresponding entries from the LBA range--access frequency table 361 and from the block--cold data ratio table 363 in accordance with a delete command of the rule (1).”] [para. 0189].
Yen teaches updating the first map data based on the P2L map information when the second map data is not applicable for storing a new piece of P2L map information [After the P2L table 600 is full] [“After the P2L table 600 is full, the corresponding L2P table is loaded into the buffer memory 710 according to the mapping information (i.e., the logical address corresponding to the updated data) in the P2L table 600, thereby updating the mapping relationship between the logical units LBA(0) to LBA(3) and the PEUs 410(0) to 410(5). It should be mentioned that when the memory storage device 10 is in an idle state for a period of time (for example, 30 seconds without receiving any command from the host system 11), the MMC 702 may also load a corresponding L2P table into the buffer memory 710 according to the mapping information in the P2L table 600, thereby updating the mapping relationship between the logical units LBA(0).about.LBA(3) and the PEUs 410(0)-410(5).”] [para. 0071].
Claim 18 is rejected with like reasoning.


Claims 4, 13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Syu [hereafter as Syu], US Pub. No. 2011/0099323 A1 in view of Igahara et al. [hereafter as Igahara], US Pub. No. 2019/0095116 A1 and further in view of Yen at al. [hereafter as Yen], US Pub. No. 2020/0151108 A1 as applied to claims 3 and 10 above, and further in view of Jang et al. [hereafter as Jang], US Patent No. 9,875,038 B2.

As per claim 4, Syu in view of Igahara and further in view of Yen discloses the memory system according to claim 3, Igahara teaches wherein the memory device capable of storing data having a size of page [“The memory cell array of NAND flash memory 5 includes blocks B0 to B(m-1). Each of the blocks B0 to B(m-1) includes pages (here, pages P0 to P(n-1)). The blocks B0 to B(m-1) each function as a minimum erase unit. A block may be referred to as an erase block or a physical block. Each of the pages P0 to P(n-1) includes memory cells connected to a single word line. The pages P0 to P(n-1) each function as a unit of data write operation and data read operation. Note that a word line may be used as a unit of data write operation and data read operation.”] [para. 0076], and 
[“The memory cell array of NAND flash memory 5 includes blocks B0 to B(m-1). Each of the blocks B0 to B(m-1) includes pages (here, pages P0 to P(n-1)). The blocks B0 to B(m-1) each function as a minimum erase unit. A block may be referred to as an erase block or a physical block. Each of the pages P0 to P(n-1) includes memory cells connected to a single word line. The pages P0 to P(n-1) each function as a unit of data write operation and data read operation. Note that a word line may be used as a unit of data write operation and data read operation.”] [para. 0076].
However, Syu, Igahara and Yen do not explicitly disclose includes a plurality of planes, each plane including at least one buffer capable of storing data having a size of page, and
the plane.
Jang teaches a plurality of planes, each plane including at least one buffer [page buffer circuit] capable of storing data having a size of page [“In the memory block BLKa, memory cells of each plane placed at the same height may compose a physical page. A physical page may be a unit of writing and reading the memory cells MC1 to MC6. One plane of the memory block BLKa may be selected by the string selection lines SSL1a, SSL1b, SSL2a, and SSL2b. The cell strings CS11 and CS12 in a first plane may be connected to the bit lines BL1 and BL2 when a turn-on voltage is supplied to the string selection lines SSL1a and SSL1b and a turn-off voltage is supplied to the string selection lines SSL2a and SSL2b. That is, the first plane may be selected…”] [col. 20, lines 51-61] [“Each memory block may be connected to the page buffer circuit 115 through a plurality of bit lines BL. The memory blocks BLK1 through BLKz may be connected in common to the plurality of bit lines BL. Memory cells in the memory blocks BLK1 through BLKz may have the same structure.”] [cols. 17-18, lines 66-4], and
the plane [“In the memory block BLKa, memory cells of each plane placed at the same height may compose a physical page. A physical page may be a unit of writing and reading the memory cells MC1 to MC6. One plane of the memory block BLKa may be selected by the string selection lines SSL1a, SSL1b, SSL2a, and SSL2b. The cell strings CS11 and CS12 in a first plane may be connected to the bit lines BL1 and BL2 when a turn-on voltage is supplied to the string selection lines SSL1a and SSL1b and a turn-off voltage is supplied to the string selection lines SSL2a and SSL2b. That is, the first plane may be selected…”] [col. 20, lines 51-61] [“Each memory block may be connected to the page buffer circuit 115 through a plurality of bit lines BL. The memory blocks BLK1 through BLKz may be connected in common to the plurality of bit lines BL. Memory cells in the memory blocks BLK1 through BLKz may have the same structure.”] [cols. 17-18, lines 66-4].
Syu, Igahara, Yen, and Jang are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Syu, Igahara and Yen with Jang in order to modify Syu, Igahara and Yen for “a plurality of planes, each plane including at least one buffer capable of storing data having a size of page, and
the plane” as taught by Jang.  One of ordinary skill in the art would be motivated to combine Syu, Igahara and Yen with Jang before the effective filing date of the claimed invention [Jang, cols. 17-18, lines 66-4].
Claim 13 is rejected with like reasoning.

Claim 19 is rejected with like reasoning as claims 1 and 10 above, except for the following remaining claim limitations:
A controller for generating first map information and second map information used to associate different address schemes with each other for engaging plural devices with each other, each device having a different address scheme, causes one or more processors to perform operations.
Syu and Igahara does not explicitly disclose a controller for generating first map information and second map information used to associate different address schemes with each other for engaging plural devices with each other, each device having a different address scheme, causes one or more processors to perform operations.
Jang teaches a controller for generating first map information and second map information used to associate different address schemes with each other for engaging plural devices with each other, each device having a different address scheme, causes one or more processors to perform operations [generate map data, to store the generated map data as different types of map data in an internal random access memory (RAM) based on determining whether a segment corresponds to sequential data, and to write the generated map data and write data corresponding to the write request in the nonvolatile memory device] [generating map data for associating logical addresses corresponding to the write request with physical addresses of the nonvolatile memory device; and generating cache map data corresponding to at least one segment if a range in which the logical addresses are continuous is greater than or equal to the at least one segment] [“According to an aspect of another exemplary embodiment, there is provided a storage device including a nonvolatile memory device; and a controller configured to control a write operation of the nonvolatile memory device according to a write request from an external host device, wherein the controller is configured to generate map data, to store the generated map data as different types of map data in an internal random access memory (RAM) based on determining whether a segment corresponds to sequential data, and to write the generated map data and write data corresponding to the write request in the nonvolatile memory device.”] [col. 2, lines 44-55] [“According to an aspect of another exemplary embodiment, there is provided a method of operating a storage device which includes a nonvolatile memory device and a controller configured to control the nonvolatile memory device, the method including receiving a write request from an external host device; generating map data for associating logical addresses corresponding to the write request with physical addresses of the nonvolatile memory device; and generating cache map data corresponding to at least one segment if a range in which the logical addresses are continuous is greater than or equal to the at least one segment. The method further including storing the cache map data in an internal random access memory (RAM) of the controller, if a range in which the logical addresses are continuous is greater than or equal to the at least one segment; and storing the generated map data as partial map data in the internal RAM of the controller, if a range in which the logical addresses are continuous is smaller than the at least one segment.”] [col. 3, lines 27-47].

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Syu, Igahara and Yen with Jang in order to modify Syu, Igahara and Yen for “a controller for generating first map information and second map information used to associate different address schemes with each other for engaging plural devices with each other, each device having a different address scheme, causes one or more processors to perform operations” as taught by Jang.  One of ordinary skill in the art would be motivated to combine Syu, Igahara and Yen with Jang before the effective filing date of the claimed invention to improve a system by providing for the ability where “Each memory block may be connected to the page buffer circuit … through a plurality of bit lines BL.” [Jang, cols. 17-18, lines 66-4].
Claim 20 is rejected with like reasoning as claims 3 & 12 and 6 & 15 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huang et al., US Pub. No. 2019/0146908 A1 – teaches “For example, in some cases, since the P2L mapping table 300 has the latest information, the microprocessor 112 will need to utilize the P2L mapping table 300 to update a plurality of L2P mapping tables loaded from the flash memory module 120 (For example, 510_1 and 510_2 in FIG. 5). At this time, the microprocessor 112 can refer to the logical address group table 400 to determine which L2P mapping 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD WADDY JR whose telephone number is (571)272-5156. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (517)272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EW/Examiner, Art Unit 2135  

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135